Citation Nr: 1638917	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-06 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for service-connected residuals of a perforation of the right ear drum.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1965 to June 1967, with service in Vietnam.  His awards and decorations include a Combat Infantryman Badge and a Purple Heart.

This case comes to the Board of Veterans' Appeals (Board) on appeal from October 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied service connection for PTSD, and a compensable evaluation for the Veteran's perforated right ear drum, respectively.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Virtual VA claims file contains additional,  relevant records, to include VA treatment records already considered by the agency of original jurisdiction (AOJ) in the most recent supplemental statement of the case.

The issue of entitlement to service connection for a psychiatric disorder, including PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal, the Veteran's right ear drum has been manifested by normal findings and intermittent pain.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected perforation of the right ear drum have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.87, Diagnostic Code 6211 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated July 2012 and August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  

The Veteran was also afforded VA examinations related to residuals of a perforation of the right ear drum in October 2012, December 2012, and an addendum opinion in March 2016.  The Board finds that these VA examinations are adequate, as they are predicated on an examination and fully address the rating criteria that are relevant to rating the disability in this case.  These examinations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. 
§ 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case regarding the issue of entitlement to a compensable evaluation for residuals of a perforation of the right ear drum.  

In January 2016, the Board remanded the Veteran's current claim on appeal for further development.  Regarding the issue of residuals of a perforation of the right ear drum, the Board requested an addendum opinion to be obtained by an ear, nose and throat (ENT) physician to determine whether the diagnosed vertigo is related to the Veteran's service-connected perforated right ear drum disability.  This addendum opinion was completed in March 2016.  The requested development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the issue of residuals of a perforation of the right ear drum on appeal.

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran's service-connected perforation of the right ear drum has been rated under Diagnostic Code 6211.  The only schedular rating available is a zero percent or noncompensable rating; a compensable evaluation is not available.  Accordingly, the Veteran may only receive a higher rating under a different diagnostic code. 

An August 1967 rating decision granted service connection for perforation of the right ear drum, assigning a noncompensable rating.  In a February 2012 claim, the Veteran reported he had earaches and headaches due to his right ear disability.  After an April 2013 rating decision continued the noncompensable rating, the Veteran submitted a notice of disagreement in April 2013, in which he maintained that a recent VA examination did not address his dizziness and occasional staggering.

In October 2012, a VA examiner noted that the Veteran reported having headaches and occasional earache (otalgia).  Upon examination, the examiner found the Veteran's ear canals had minimal cerumen and the tympana were well-seen and clear.  The examiner found that the Veteran's occasional otalgia is not a diagnosable condition and found that there is no headache condition related to hearing loss, tinnitus, or a perforated ear drum.  

In December 2012, the Veteran reported right intermittent otalgia.  A VA examiner diagnosed status/post perforated right ear, well healed with residual intermittent otalgia.  Upon examination, both ear drums were found to be normal.  Specifically, the examiner found the right ear drum healed and did not have a perforation and the examiner noted the Veteran did not describe recurrent infections in the right ear.  The only residual effect found was intermittent otalgia in the right ear.  The examiner found that there was no vestibular condition.

VA and non-VA medical records, dated in 2013, include the Veteran's complaints of right ear pain and vertigo.  In VA records in January 2013, the Veteran complained of ear pain in his right ear during weather changes.

In a private treatment record in March 2013, the Veteran was assessed with "dizziness/vertigo, acute" and "headache, acute."  Upon examination, the Veteran's ear canals and tympanum were found normal. 

In an August 2013 VA record, the Veteran was formally diagnosed with benign paroxysmal positional vertigo (BPPV) and the evaluator's assessment was "possible cardiovascular component to dizziness."  A September 2013 VA primary care note summarizes tests results, including a July 2013 ENT examination that found likely posterior canal BPPV.  An October 2013 neurology evaluation included an impression of dizziness, most suggestive of poor vestibular reflexes and no evidence of benign positional vertigo.  A December 2013 cardiology evaluation notes the ENT evaluation and provided an assessment of "bradycardia/vertigo."

VA medical records dated in 2014, 2015, and 2016, note complaints of right ear pain, secondary to weather changes, and complaints of headaches.  Examinations of the right ear were normal.  

A March 2016 VA examination was conducted.  Upon examination, the examiner noted the Veteran's external ear, ear canal, and tympanic membrane were normal.  The examiner found there were no infections, inflammation, or other ear conditions.  The examiner found there were no other pertinent physical findings, other than unsteadiness.  The examiner diagnosed BPPV and perforation of the right ear drum.  The examiner opined that it was more likely than not that the Veteran's postural vertigo is not related to his service-connected perforated eardrum, finding that the perforation occurred in 1967, which healed spontaneously.  There was no vertigo found until 49 years later and that the vertigo was postural.  

The Board finds that a compensable evaluation is not warranted.  First, as noted above, the current diagnostic code does not provide for a compensable evaluation.  Second, the VA examiners found that the BPPV and headaches are unrelated to the Veteran's service-connected right eardrum perforation.  The Board accords these opinions significant probative value as they are predicated upon a review of the relevant evidence and provide supporting explanations for the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).

Additionally, although the evidence of record demonstrates that the Veteran has residual right ear pain, pain is not a disability for which compensation is warranted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356   (Fed. Cir. 2001) (providing that pain alone does not in and of itself constitute a disability for which service connection may be granted).  Furthermore, the examiners found no other residuals of the service-connected right eardrum perforation.  

Finally, a review of the evidence shows that the Veteran's perforated right ear drum did not cause chronic suppurative otitis media, mastoiditis, or cholesteatoma, serous otitis media, otosclerosis, Meniere's syndrome, loss of an auricle, malignant neoplasm of the ear, benign neoplasms o the ear, chronic otitis externa.  See 38 C.F.R. § 4.87, Diagnostic Codes 6200-6210 (2015).  Although the Veteran has a diagnosis of tinnitus, that claim was adjudicated by the RO in the October 2012 decision, and the Veteran was granted service connection for that disability.  Moreover, the Veteran was not found to have hearing loss for VA purposes in his right ear and the Board finds no other diagnostic codes applicable to the Veteran's service-connected perforation of the right ear drum.  See Schafrath, 1 Vet. App. at 589.

Although the Veteran attributes his headaches and vertigo to his service-connected right perforated ear drum, he is not competent to make this etiological opinion as it is not capable of lay observation and requires medical expertise to distinguish between symptoms related or unrelated to an internal injury many decades prior.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that some issues are outside the realm of lay testimony); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge such as what the veteran heard, felt, saw, smelled, or tasted). 

Based on the foregoing, the Board finds that a compensable rating is not warranted for the Veteran's service-connected perforation of the right ear drum under Diagnostic Code 6211.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 57.

Extraschedular

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's right ear drum perforation is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

In this case, it isn't clear that the diagnostic code contemplates the Veteran's complaints of intermittent right ear pain.  But the evidence does not show, and the Veteran does not assert, marked interference with employment (i.e., beyond that contemplated in the assigned evaluation) or frequent periods of hospitalization.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484 (2016).
ORDER

A compensable evaluation for residuals of a perforation of the right ear drum is denied.


REMAND

As noted above, the Board remanded this case in January 2016.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  The January 2016 remand included a directive for the examiner to identify all psychiatric diagnoses since 2012 and to opine as to whether each diagnosed psychiatric disability is at least as likely as not had their onset in service, are related to the Veteran's service, or are otherwise the result of a disease or injury in service.  Pursuant to that remand, an addendum to the October 2012 VA examination was completed in March 2016.  Although the examiner provided a detailed opinion as to the Veteran's prior psychiatric diagnoses of PTSD and depression, he failed to address the January 2013 diagnosis of anxiety disorder not otherwise specified (NOS).  Therefore, remand is required to obtain opinions that comply with the January 2016 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the October 2012 VA examination by the same examiner or another examiner if not available.  If an examiner deems an examination necessary, one must be provided.  The claims file, including a copy of this remand, should be made available for review in conjunction with the addendum. 

After a review of the record on appeal, the examiner should state all appropriate psychiatric diagnoses, to include anxiety disorder (NOS), if any prior diagnosed psychiatric condition is not currently diagnosed, the examiner must address the prior diagnoses of record.

The examiner must also provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that each currently diagnosed, non-PTSD psychiatric disorder either began during service or is related to any incident of service.  The examiner should note the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this case, the evidence of record includes the January 2013 VA diagnosis for an anxiety disorder NOS. 

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


